Exhibit 99.2 Third Quarter Fiscal 2012 Supplemental Operating and Financial Data for the Quarter Ended January 31, 2012 CONTACT: Lindsey Knoop-Anderson Director of Investor Relations Direct Dial: 701-837-4738 E-Mail: landerson@iret.com 1400 31st Avenue SW, Suite 60 Minot, ND 58701 Tel: 701.837.4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents January 31, 2012 Page Company Background and Highlights 2 Investment Cost by Segment 5 Key Financial Data Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations 7 Funds From Operations 8 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 9 Capital Analysis Long-Term Mortgage Debt Analysis 10 Long-Term Mortgage Debt Detail 11-12 Capital Analysis 13 Portfolio Analysis Stabilized Properties Net Operating Income Summary 14 Net Operating Income Detail 15-18 Stabilized Properties and Overall Physical Occupancy Levels by Segment 19 Tenant Analysis Commercial Leasing Summary 20-21 Multi-Family Residential Summary 22 10 Largest Commercial Tenants - Based on Annualized Base Rent 23 Lease Expirations as of January 31, 2012 24 Growth and Strategy Fiscal 2012 Acquisition Summary 25 Fiscal 2012 Development Summary 26 Definitions 27 Tableof Contents 1 Company Background and Highlights Third Quarter Fiscal 2012 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, commercial medical (including senior housing), commercial industrial and commercial retail segments. During the third quarter of fiscal year 2012, the Company closed on its acquisition of a 36-unit multi-family residential property in Isanti, Minnesota, on approximately 1.7 acres of land, and an adjoining 4.9 acre parcel of vacant land, for a purchase price of approximately $3.5 million, of which $3.0 million was paid in cash and the remainder in limited partnership units of the Operating Partnership valued at $495,000. This property is located next to the Company’s existing 36-unit Evergreen Apartments in Isanti, Minnesota. Also during the third quarter of fiscal year 2012, the Company substantially completed construction of an additional approximately 28 assisted living units and 16 memory care units at its existing Meadow Wind senior housing facility in Casper, Wyoming. The Company estimates that construction costs for this expansion project will total approximately $4.7 million. As of January 31, 2012, the Company had incurred approximately $3.8 million of these project costs. The Company had no dispositions of real estate in the third quarter of fiscal year 2012. The Company’s revenues in the third quarter of fiscal year 2012 continued to be affected by decreased occupancy levels in its commercial office segment, in comparison with the year-earlier period. Despite some signs of economic recovery and renewed commercial leasing interest, the Company believes the continued elevated vacancy in its commercial office segment reflects continuing challenging and uncertain economic conditions in certain of the Company’s markets. IRET’s multi-family residential portfolio continued to improve in occupancy and real estate revenue compared to the year-earlier period, although physical occupancy declined slightly in the third quarter of fiscal year 2012 compared to the immediately preceding quarter, due to lower leasing activity in the winter months The Company has a currently-effective shelf registration statement under which it has registered common and preferred shares of beneficial interest with an aggregate public offering price of up to $150.0 million. On January 20, 2012, the Company entered into a continuous equity offering program under this shelf registration statement with BMO Capital Markets Corp. (“BMO”) as sales agent, pursuant to which the Company may from time to time offer and sell its common shares of beneficial interest having an aggregate gross sales price of up to $100 million. Sales of common shares, if any, under the program will depend upon market conditions and other factors to be determined by IRET.During the third quarter of fiscal year 2012, IRET issued approximately 366,000 common shares under this program for total proceeds (before offering expenses but after underwriting discounts and commissions) of $2.7 million.During the third quarter of fiscal year 2011, IRET sold no shares under its previous continuous equity offering program with Robert W. Baird & Co., Incorporated as sales agent.The shelf registration statement under which the Company had reserved shares for issuance under this previous continuous equity offering program expired at the end of its three-year life during the second quarter of fiscal year 2012. As we have previously reported, Minot, North Dakota, where our corporate headquarters is located, experienced significant flooding in June 2011, resulting in extensive damage to our Arrowhead Shopping Center and Chateau Apartments. Costs related to clean-up, redevelopment and loss of rents are being reimbursed to the Company by its insurance carrier, less the Company’s deductible of $200,000 under the policy.As of January 31, 2012, the Company had received $5.3 million of insurance proceeds for clean-up costs and re-development and approximately $246,000 reimbursement for business interruption (loss of rents); additional reimbursement for business interruption in an amount totaling $328,000 is expected to be added back as income to the extent that insurance proceeds are received and gain contingencies are resolved, in accordance with U.S. GAAP. Arrowhead Shopping Center is currently in various stages of re-leasing.One of the two buildings of the Chateau Apartments property is expected to be available for leasing in the first quarter of fiscal year 2013. The other building, which had been undergoing restoration work following the flood, was destroyed by fire subsequent to the end of the third quarter of fiscal year 2012, on February 22, 2012.The Company expects to rebuild the destroyed building but has no firm estimates at this time for costs or expected completion date of such rebuilding. The property is insured and the Company expects its losses to be covered under the insurance policy, subject to a deductible of $200,000. The Company is currently unable to estimate whether and to what extent there may be a gain or loss on involuntary conversion due to this fire.In regard to the Arrowhead Shopping Center property, the Company currently estimates that a gain on involuntary conversion of approximately $1.7 million will be reported in a future quarter, once all flood-related costs have been reimbursed; however, this amount is an estimate only and is subject to revision as reimbursements are received and recognized. In the third quarter of fiscal year 2012, IRET paid its 163rd consecutive quarterly distribution. The $0.1300 per share/unit distribution was payable on January 16, 2012. Subsequent to the end of the second quarter of fiscal year 2012, the Company declared a quarterly distribution of $0.1300 per share and unit payable on April 2, 2012 to shareholder and unitholders of record on March 19, 2012. The Board of Trustees also declared a quarterly distribution of $0.5156 per share on the Company’s Series A preferred shares, payable April 2, 2012 to preferred shareholders of record on March 19, 2012. As of January 31, 2012, IRET owns a diversified portfolio of 265 properties consisting of 81 multi-family residential properties, 68 commercial office properties, 65 commercial medical properties (including senior housing), 19 commercial industrial properties and 32 commercial retail properties.IRET’s shares are publicly traded on the NASDAQ Global Select Market (NASDAQ:IRET). Tableof Contents 2 Company Snapshot (as of January 31, 2012) Company Headquarters Minot, North Dakota Fiscal Year-End April 30 Reportable Segments Multi-Family Residential, Commercial Office, Commercial Medical, Commercial Industrial, Commercial Retail Total Properties Total Square Feet (commercial properties) 12.3 million Total Units (multi-family residential properties) Common Shares Outstanding (thousands) Limited Partnership Units Outstanding (thousands) Common Share Distribution - Quarter/Annualized $0.13/$0.52 Dividend Yield 7.0% Total Capitalization (see p. 13 for detail) $1.8 billion Investor Information Board of Trustees Jeffrey L. Miller Trustee and Chairman Stephen L. Stenehjem Trustee and Vice Chairman John D. Stewart Trustee, Chair of Audit Committee John T. Reed Trustee, Chair of Nominating and Governance Committee W. David Scott Trustee, Chair of Compensation Committee Jeffrey K. Woodbury Trustee Linda Hall Keller Trustee Thomas A. Wentz, Jr. Trustee, Senior Vice President and Chief Operating Officer Timothy P. Mihalick Trustee, President and Chief Executive Officer Management Timothy P. Mihalick President and Chief Executive Officer; Trustee Thomas A. Wentz, Jr Senior Vice President and Chief Operating Officer; Trustee Diane K. Bryantt Senior Vice President and Chief Financial Officer Michael A. Bosh Senior Vice President, General Counsel and Assistant Secretary Charles A. Greenberg Senior Vice President, Commercial Asset Management Ted E. Holmes Senior Vice President, Finance Andrew Martin Senior Vice President, Residential Property Management Corporate Headquarters: 1400 31st Avenue SW, Suite 60 Minot, North Dakota 58701 Trading Symbol:IRET Stock Exchange Listing:NASDAQ Investor Relations: Lindsey Knoop-Anderson landerson@iret.com Tableof Contents 3 Common Share Data (NASDAQ: IRET) 3rd Quarter Fiscal Year 2012 2nd Quarter Fiscal Year 2012 1st Quarter Fiscal Year 2012 4th Quarter Fiscal Year 2011 3rd Quarter Fiscal Year 2011 High Closing Price $ Low Closing Price $ Average Closing Price $ Closing Price at end of quarter $ Common Share Distributions—annualized $ Closing Dividend Yield - annualized % Closing common shares outstanding (thousands) Closing limited partnership units outstanding (thousands) Closing market value of outstanding common shares, plus imputed closing market value of outstanding limited partnership units (thousands) $ Certain statements in these supplemental disclosures are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results. Such risks, uncertainties and other factors include, but are not limited to: intentions and expectations regarding future distributions on our common shares and units, fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2011Form 10-K. We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Third Quarter Fiscal 2012 Acquisition Evergreen II Apartments 403 - 8th Avenue NE Isanti, MN 55040 Tableof Contents 4 Investment Cost by Segment – Third Quarter Fiscal 2012 With investments in the multi-family residential and commercial office, commercial medical, commercial industrial and commercial retail segments, IRET’s diversified portfolio helps to provide stability during market fluctuations in returns from specific property types. Tableof Contents 5 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) 01/31/2012 10/31/2011 07/31/2011 04/30/2011 01/31/2011 ASSETS Real estate investments Property owned $ Less accumulated depreciation ) Development in progress Unimproved land Mortgage loans receivable, net of allowance 0 Total real estate investments Other assets Cash and cash equivalents Marketable securities – available-for-sale Receivable arising from straight-lining of rents, net of allowance Accounts receivable, net of allowance Real estate deposits Prepaid and other assets Intangible assets, net of accumulated amortization Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation Goodwill Deferred charges and leasing costs, net of accumulated amortization TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ Revolving lines of credit Mortgages payable Other TOTAL LIABILITIES REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES 0 EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest Common Shares of Beneficial Interest Accumulated distributions in excess of net income ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ Tableof Contents 6 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Nine Months Ended Three Months Ended OPERATING RESULTS 1/31/2012 01/31/2011 01/31/2012 10/31/2011 07/31/2011 04/30/2011 01/31/2011 Real estate revenue $ Real estate expenses Net operating income Depreciation/amortization ) Administrative expenses, advisory and trustee services ) Other expenses ) Impairment of real estate investments ) 0 ) 0 0 0 0 Interest ) Interest and other income Income from continuing operations Income from discontinued operations 0 26 24 Net income $ Net (income) loss attributable to noncontrolling interest – Operating Partnership ) 36 ) Net (income) loss attributable to noncontrolling interests – consolidated real estate entities ) 82 ) ) 26 98 38 Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ ) $ Per Share Data Earnings (loss) per common share from continuing operations – Investors Real Estate Trust – basic & diluted $ ) $ Earnings per common share from discontinued operations – Investors Real Estate Trust – basic & diluted Net income (loss) per common share – basic & diluted $ ) $ Percentage of Revenues Real estate expenses % Depreciation/amortization % General and administrative % Interest % Net income % Ratios EBITDA(1)/Interest expense x x x x x x x EBITDA/Interest expense plus preferred distributions x x x x x x x See Definitions on page 27.EBITDA is a non-GAAP measure; see page 9 for a reconciliation of EBITDA to net income (loss). Tableof Contents 7 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES FUNDS FROM OPERATIONS(unaudited) (in thousands, except per share and unit data) Nine Months Ended Three Months Ended 01/31/2012 01/31/2011 01/31/2012 10/31/2011 07/31/2011 04/30/2011 01/31/2011 Funds From Operations(1) Net income attributable to Investors Real Estate Trust $ Less dividends to preferred shareholders ) Net income (loss) available to common shareholders ) Adjustments: Noncontrolling interests – Operating Partnership ) Depreciation and amortization Impairment of real estate investments 0 0 0 0 0 Gain on depreciable property sales ) ) 0 ) 0 0 ) Funds from operations applicable to common shares and Units $ FFO per share and unit - basic and diluted $ Weighted average shares and units See Definitions on page 27. Tableof Contents 8 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION (EBITDA) (unaudited) (in thousands) Nine Months Ended Three Months Ended 01/31/2012 01/31/2011 01/31/2012 10/31/2011 07/31/2011 04/30/2011 01/31/2011 EBITDA(1) Net income attributable to Investors Real Estate Trust $ Adjustments: Noncontrolling interests – Operating Partnership ) Income before noncontrolling interests – Operating Partnership Add: Interest Depreciation/amortization related to real estate investments Amortization related to non-real estate investments Amortization related to real estate revenues(2) 97 31 29 51 56 44 Less: Interest income ) Gain on sale of real estate, land and other investments ) ) 0 ) 0 0 ) EBITDA $ See Definitions on page 27. Included in real estate revenue in the Statement of Operations. Tableof Contents 9 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES LONG-TERM MORTGAGE DEBT ANALYSIS (in thousands) Debt Maturity Schedule Annual Expirations Total Mortgage Debt Future Maturities of Debt Fiscal Year Fixed Debt Variable Debt Total Debt Weighted Average(1) % of Total Debt $ $
